Order entered October 18, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00114-CV

                           PAMELA ALEXANDER, Appellant

                                             V.

                    WILMINGTON SAVINGS FUND SOCIETY,
               FSB D/B/A CHRISTIAN TRUST AS TRUSTEE, Appellee

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-15-05000

                                         ORDER
      Before the Court is appellee’s October 16, 2017 motion to extend time to file appellee’s

brief. We GRANT the motion and extend the time to Monday, November 20, 2017.




                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE